In an action to recover damages for medical malpractice, the defendant appeals from a judgment of the Supreme Court, Westchester County (Tolbert, J.), dated November 3, 2004, which, upon a jury verdict awarding damages to the plaintiff in the sums of $90,000 for past pain and suffering and $150,000 for future pain and suffering, and upon the denial of his motion pursuant to CPLR 4404 to set aside the verdict, is in favor of the plaintiff and against him.
Ordered that the judgment is affirmed, with costs.
For a court to conclude that a jury verdict is unsupported by the evidence, there must be “no valid line of reasoning and permissible inferences which could possibly lead rational [persons] to the conclusion reached by the jury” (Robinson v City of New York, 300 AD2d 384 [2002], quoting Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]). Moreover, a jury verdict will not be set aside as against the weight of the evidence unless it could not have been reached on any fair interpretation of the evidence (see Nicastro v Park, 113 AD2d 129 [1985]). In this case, the verdict was supported by legally sufficient evidence and was not against the weight of the evidence.
Further, while the Supreme Court erred in determining that the letters of the plaintiffs treating physicians were admissible pursuant to CPLR 3122 (a), the error did not prejudice a substantial right (see CPLR 2002).
The defendant’s remaining contention is without merit. Adams, J.P., Rivera, Skelos and Lifson, JJ., concur.